Citation Nr: 1418416	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-04 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to July 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned in an April 2012 videoconference Board hearing, the transcript of which is included in the record. 

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the diagnoses currently of record, which include PTSD, depression, and bipolar disorder, the Board has recharacterized the claim as reflected on the title page. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has a psychiatric disorder as a result of a gunshot wound to the left thigh while in service.

A January 1981 hospital admission note confirms that the Veteran was diagnosed and treated for a gunshot wound to the left thigh during service.  
Post-service VA treatment records reveal numerous diagnoses for PTSD, depression, bipolar disorder, and anxiety; however, they do not provide an opinion as to the etiology of the Veteran's psychiatric disorders.  See VA treatment notes dated June 2009, December 2011, and March 2012.

The Veteran was afforded a VA examination in May 2009 to assist in determining the etiology of the Veteran's psychiatric disorders.  The VA examiner stated that the Veteran met the DSM-IV criteria for a diagnosis of PTSD; however, the examiner indicated that the Axis I diagnoses were depressive disorder and cognitive disorder.  The Board finds that the diagnoses rendered by the May 2009 examiner are unclear.  The examiner noted that there are some PTSD symptoms consistently reported but the majority of his symptoms are consistent with depression.  Further, the VA examiner did not render an opinion as to the etiology of the Veteran's psychiatric disorder, including depressive disorder and/or PTSD.  For these reasons, the Board finds the May 2009 medical opinion to be inadequate.  As such, a new VA examination and medical opinion is warranted.

Further, the last VA treatment record is dated April 6, 2012 from the South Texas VA Medical Center (VAMC).  See Virtual VA.  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all VA treatment record from April 7, 2012 to the present from the South Texas VA Medical Center (VAMC).  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Then, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  Then, the examiner is to address the following:

(a)  Provide a diagnosis for all acquired psychiatric disorders identified.  (Note: VA treatment records reflect diagnoses of PTSD, depression, anxiety, and bipolar disorder).

(b)  If the criteria for a diagnosis of PTSD are met, provide an opinion as to the following: 

(i)  whether the Veteran's claimed stressor is adequate to support a diagnosis of PTSD; and 

(ii)  whether his psychiatric symptoms are related to a claimed stressor, specifically considering his conceded stressor of being shot in the thigh during service in 1981.

(c)  As to other diagnosed psychiatric disorders other than PTSD, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset in service or is otherwise related to the Veteran's service, to include the conceded in-service incident of being shot in the thigh.

All examination findings, along with rationale for all opinions expressed, should be set forth in the examination report.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

3.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



